Citation Nr: 0938811	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  04-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

In May 2006 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

The competent medical and other evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for service connection for PTSD - in full, there is no need 
to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  This is 
because even were the Board to assume, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-
the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  Here, the 
record contains a May 2005 report from a VA attending 
psychiatrist diagnosing the Veteran with prolonged PTSD.  An 
accompanying letter from the VA primary care clinic also 
indicates he was being followed in the mental health clinic 
(Day Hospital) for a long-standing diagnosis of PTSD.  An 
August 2005 letter from a psychiatrist in the Department of 
Psychiatry at the Manhattan VA Hospital Center also list, 
among others, a diagnosis of PTSD  And in Cohen v. Brown, 
10 Vet. App. 128 (1997), the Court noted that diagnoses of 
PTSD are presumably in accordance with DSM-IV, both in terms 
of the adequacy and sufficiency of the stressors claimed.  
Therefore, the Board finds that the Veteran has the required 
current DSM-IV diagnosis of PTSD.  

The Veteran attributes his PTSD to combat-related stressors 
in Vietnam, specifically, being subject to enemy fire while 
serving as a member of the 501st Signal Battalion, 101st 
Airborne Division, between January and November 1970.  See 
his September 2006 statement.  

Concerning these asserted combat-related stressors, the 
Veteran's service personnel records show he served in 
Vietnam, during the Vietnam War, from January 1970 until 
November 1970.  He was awarded the National Defense Service 
Medal, the Vietnam Campaign Medal with Device, the Vietnam 
Service Medal, the Bronze Star Medal, and the Army 
Commendation Medal.  With respect to the Bronze Star Medal, 
there is no indication it was awarded with valor.  Hence, 
that decoration, alone, does not constitute verification of 
combat activity with the enemy.  In addition, he was not 
awarded the Combat Infantryman Badge, Purple Heart Medal, or 
any other award commonly associated with valor or heroism 
shown while engaged with an enemy force.  So his awards, 
while commendable in their own right, do not, in and of 
themselves, confirm he engaged in combat in Vietnam.  See 
VAOPGCPREC 12-99 (October 18, 1999).

That said, the Veteran's service personnel records do 
document his being stationed with the 501st Signal Battalion 
between January and November 1970.  Furthermore, in September 
2008, the RO/AMC submitted a Request for Information from the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
to obtain available records for any unit historical 
operations or other reports concerning the 501st Signal 
Battalion being subject to enemy fire from January to 
November 1970.  The JSRRC response provides that the unit's 
Operational Report Lessons Learned (OR-LL) documents that 2 
friendly 155 mm artillery rounds inadvertently struck Camp 
Eagle (the place where the 501st Signal Battalion was 
located) on January 29, 1970; the unit history indicates that 
Camp Eagle received rocket attacks on March 14, June 26, 
August 28, and October 22, 1970 and that Camp Eagle underwent 
an extensive enemy bombardment of 122 mm rockets on May 3, 
1970; and other historical documents show there were 
additional rocket attacks on Camp Eagle on July 7, 1970.  

The mere fact that the Veteran was stationed with a unit that 
was present while those enemy attacks occurred strongly 
suggests that he was, in fact, exposed to those attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, his presence with 
the unit at the time those attacks occurred corroborates his 
statement that he experienced those attacks personally.

So the Board finds that the Veteran's combat-related stressor 
of having been subject to enemy fire while in Vietnam is 
sufficiently verified by the record.  The only remaining 
question is whether his PTSD diagnosis is a consequence of 
that combat experience.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this purported relationship between this 
objectively confirmed stressor in service and the current 
diagnosis of PTSD, the report of the Veteran's July 2002 VA 
Compensation and Pension Examination (C&P Exam) provides that 
his psychiatric symptoms associated with his PTSD relate to 
his combat service in Vietnam.  In coming to this conclusion, 
the examiner noted the Veteran experiences recurrent and 
intrusive distressing recollections and recurrent distressing 
nightmares pertaining to his combat service in Vietnam.  He 
also experiences episodes where he feels as if the traumatic 
event were recurring and intense psychological distress and 
exposure to internal and external cues that symbolize or 
resemble aspects of the trauma, and he makes persistent 
efforts to avoid stimuli associated with his combat 
experiences.

Furthermore, the May 2005 report from the VA attending 
psychiatrist provides a positive linkage between the 
Veteran's combat service in Vietnam and his current PTSD.  
Specifically, the report concludes that his PTSD is "more 
likely a consequence of his exposure trauma during the 
tenure-duty-combat exposure in Vietnam than not."  The 
accompanying May 2005 note from the primary care clinic also 
concludes that it is "more likely than not" the Veteran's 
PTSD is related to his service in the Vietnam War.  

As well, a May 2005 treatment summary from a VA clinical 
psychologist and a VA social worker attributes the Veteran's 
symptoms of intrusive thoughts and memories to his combat 
experiences in Vietnam.  

The July 2002 VA C&P Exam report is thorough, well-reasoned, 
and based on an independent review of the Veteran's claims 
file and objective clinical evaluation.  So, too, is the more 
recent medical evidence from May 2005 thorough, 
well-reasoned, and based on objective clinical evaluation.  
Hence, the findings in these reports have the proper 
foundation and predicate and, therefore, are entitled to a 
lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 
474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
Therefore, the Board finds that the competent medical 
evidence of record establishes the Veteran's PTSD is at least 
as likely as not attributable to his military service - and 
in particular to his combat experience in Vietnam.  So he is 
entitled to service connection for PTSD, especially resolving 
all reasonable doubt concerning this in his favor.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


